DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  line 4 recites “a patient”, line 12 recites “the basis”, each recitation has improper antecedent basis.  These two recitations should be amended to recite “the patient” and “a basis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any element that is capable of neurostimulation as recited in the preamble.  The preamble recites a system for planning and/or providing neurostimulation however there is no component in the system capable of delivering neurostimulation. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting a step of neurostimulation.  The preamble recites a method for planning and/or providing neurostimulation however there is no step in the method capable of delivering neurostimulation. 
The remainder of the claims are also rejected in that they depend from previously rejected claims.  
Allowable Subject Matter
Claims 1-15 are potentially allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the invention is directed towards a system and method for planning and/or providing neurostimulation for a patient which includes three separate maps.  The first map is the pathological spinal cord map, second is a healthy spinal cord map and the third is a deviation map.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with an analysis module which compares the pathological spinal cord map to the reference map in order to create a deviation map and a compensation module with calculates a neurostimulation protocol for compensating an activation difference between the pathological and reference map.
The closest prior art of record includes the below two references which can be found in the search report.
Capogrosso, M., Milekovic, T., Borton, D., Wagner, F., Moraud, E. M., Mignardot, J. B., Buse, N., Gandar, J., Barraud, Q., Xing, D., Rey, E., Duis, S., Nature, 539(7628), 284–288. https://doi.org/10.1038/nature20118
Bloch et al US 2017/0173326
The above two reference disclose similar inventions however neither reference teaches nor discloses the use of all three maps (i.e. pathological spinal cord map, healthy spinal cord map and a deviation map) in which the pathological spinal cord map and the healthy spinal cord map are utilized to create a deviation map which is then used to calculate neurostimulation protocols for compensating for the difference between the two maps.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792